t c no united_states tax_court estate of john w clause deceased thomas y clause personal representative petitioner v commissioner of internal revenue respondent docket no filed date p prior to his death sold all of his shares in c to c’s employee_stock_ownership_plan in p purchased qualified_replacement_property with most of the proceeds from the sale within a year of the sale p’s original federal tax_return was filed timely ie on or before date and did not report the transaction on date after r began examining p’s original tax_return for p filed an amended federal tax_return for indicating to r that certain proceeds from the sale had been reinvested in qualified_replacement_property on date r received a second federal tax_return for from p that attached certain statements of election pursuant to sec_1042 regarding the sale in held p is not able to defer recognition of the gain that resulted from the sale because p failed to elect such treatment as required by sec_1042 ronald l kahn and ronald h isroff for petitioner david s weiner for respondent haines judge respondent determined a deficiency of dollar_figure in john w clause’s mr clause’s federal_income_tax for the issue for decision is whether mr clause duly elected under sec_1042 to defer recognition of a gain that resulted from a sale of stock to an employee_stock_ownership_plan esop findings_of_fact mr clause wa sec_74 years old when he testified at the trial of this case on date mr clause died on date and his estate was substituted as petitioner by order of the court dated date to avoid confusion the decedent mr clause will be referred to as petitioner herein some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in gainesville florida petitioner retired from w j ruscoe co the company in after working for the company since the company was a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue amounts are rounded to the nearest dollar domestic c_corporation that had no stock outstanding that was readily_tradable on an established_securities_market petitioner became the majority shareholder in the company when the company founder passed away in petitioner owned over percent of the outstanding shares of the company at retirement petitioner did not receive these shares in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied at the time of his retirement petitioner consulted with his accountant ronald c midcap c p a mr midcap and an attorney hired by mr midcap who mr midcap believed was familiar with stock sales to esops mr midcap had prepared petitioner’s tax returns since and was also preparing the tax returns for the company mr midcap prepared petitioner’s tax returns for but had never prepared a tax_return with a transaction involving sec_1042 before on date petitioner sold all of his shares in the company to the w j ruscoe company employee_stock_ownership_trust created pursuant to an esop for dollar_figure at the time of the sale petitioner had a basis in the shares of dollar_figure and had owned the shares for at least years on date petitioner deposited the dollar_figure sale proceeds into an account with south trust securities inc south trust on date through a sales representative of south trust petitioner made purchases of securities issued by domestic corporations totaling dollar_figure which satisfied the requirements of sec_1042 to be qualified_replacement_property all but approximately dollar_figure of the proceeds was thus reinvested in qualified_replacement_property on or before date petitioner timely filed his federal tax_return original tax_return but did not report the sale of stock in any manner on the tax_return further the original tax_return did not include a statement of election pursuant to sec_1042 a statement from the company consenting to the application of sec_4978 and sec_4979a or a statement of petitioner’s purchase of qualified_replacement_property with the proceeds of the stock sale to the esop petitioner did not request an extension of time to file the original tax_return on date after respondent began an examination of the original tax_return with regard to the stock sale petitioner signed a form_2848 power_of_attorney and declaration of representative appointing mr midcap and certain associates from mr midcap’s practice as petitioner’s representatives with regard to the examination on date respondent received petitioner’s amended federal tax_return for amended tax_return on the amended tax_return petitioner reported the portion of the gain from the stock sale to the esop attributable to the proceeds that had not been reinvested in qualified_replacement_property ie dollar_figure on date respondent mailed petitioner a notice_of_deficiency for respondent determined that petitioner realized a long-term_capital_gain of dollar_figure as a result of the stock sale to the esop further respondent determined that the gain must be included in taxable_income for because petitioner did not make a timely election under sec_1042 in order to defer the gain on date petitioner filed a petition with the court with respect to the notice_of_deficiency also on date respondent received a second federal tax_return for second tax_return from petitioner which included the undated signature of petitioner and the signature of mr midcap dated date the second tax_return had attached a statement of election pursuant to sec_1042 predated to date a statement of consent from the company consenting to the application of sec_4978 and sec_4979a predated to date and a statement of petitioner’s purchase of qualified_replacement_property predated to date on date respondent received a second amended federal tax_return for second amended tax_return signed by petitioner and dated date and by mr midcap and dated date the second amended tax_return computed the same amount of tax owed as the amended tax_return but differed from the amended tax_return by the attachment of a statement of election under sec_1042 predated to date a statement of consent from the company consenting to the application of sec_4978 and sec_4979a predated to date and a statement of petitioner’s purchase of qualified_replacement_property predated to date opinion sec_1042 provides generally that a taxpayer may elect to defer recognition of the gain from a sale of stock to an esop in certain circumstances in relevant part sec_1042 provides sec_1042 nonrecognition of gain -- if-- the taxpayer or executor elects in such form as the secretary may prescribe the application of this section with respect to any sale of qualified_securities the taxpayer purchases qualified_replacement_property within the replacement_period and the requirements of subsection b are met with respect to such sale then the gain if any on such sale which would be recognized as long-term_capital_gain shall be recognized only to the extent that the amount_realized on such sale exceeds the cost to the taxpayer of such qualified_replacement_property b requirements to qualify for nonrecognition --a sale of qualified_securities meets the requirements of this subsection if- sale to employee organizations --the qualified_securities are sold to- a an employee_stock_ownership_plan as defined in sec_4975 or b an eligible_worker-owned_cooperative written_statement required -- a in general --the taxpayer files with the secretary the written_statement described in subparagraph b b statement --a statement is described in this subparagraph if it is a verified written_statement of - i the employer whose employees are covered by the plan described in paragraph or ii any authorized officer of the cooperative described in paragraph consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative c definitions special rules time for filing election --an election under subsection a shall be filed not later than the last day prescribed by law including extensions thereof for filing the return of tax imposed by this chapter for the taxable_year in which the sale occurs thus the election to apply sec_1042 to a sale of stock statement of election and the verified written_statement from the employer or authorized officer consenting to the application of sec_4978 and sec_4979a statement of consent are statutory requirements the statute also requires that the taxpayer elect to be treated under sec_1042 by the due_date of the tax_return including extensions sec_1042 the secretary has prescribed a regulation for the form of the election required under sec_1042 sec_1_1042-1t temporary income_tax regs fed reg date see sec_1042 our analysis of the regulation is informed by 467_us_837 in chevron the u s supreme court stated the analysis as follows when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute fn refs omitted temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 chevron u s a inc v natural res def council inc supra pincite using the chevron analysis we find congress intended the secretary to prescribe the regulation as to the form of the election first the regulation was prescribed by the secretary pursuant to the specific grant of authority stated in sec_1042 that authorizes him to prescribe the form in which the application of this section with respect to any sale of qualified_securities is to be elected by a taxpayer or executor sec_1042 further the legislative_history of sec_1042 states that congress intended the secretary to prescribe the form of the election under the bill the seller’s nonrecognition election is made by filing as prescribed by the secretary an election no later than the due_date of the seller’s income_tax return for the taxable_year in which the sale occurs s rept vol i pincite with regard to the form of the election sec_1_1042-1t temporary income_tax regs supra is a legislative_regulation expressly authorized by the statute sec_1042 a legislative_regulation is given controlling weight unless it is arbitrary capricious or manifestly contrary to the statute chevron u s a inc v natural res def council inc supra pincite we do not find the regulation to be arbitrary capricious or manifestly contrary to sec_1042 because the regulation is consistent with the statute’s prescription ie to prescribe the form of the election all items required by the regulation to be included in the election serve the purpose of carrying out the statute the regulation provides the information required in the statement of election which includes a notarized statement of purchase of qualified_replacement_property in order to elect treatment under sec_1042 sec_1_1042-1t q a-3 b temporary income_tax regs fed reg date in relevant part the regulation provides a-2 a under sec_1042 a sale of qualified_securities is one under which all of the following requirements are met the taxpayer files with the secretary as part of the required election described in q a-3 of this section a verified written_statement of the_domestic_corporation or corporations whose employees are covered by the plan acquiring the qualified_securities or of any authorized officer of the eligible worker- owned cooperative consenting to the application of sec_4978 with respect to such corporation or cooperative q-3 what is the time and manner for making the election under sec_1042 a-3 a the election not to recognize the gain realized upon the sale of qualified_securities to the extent provided under sec_1042 shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs if a taxpayer does not make a timely election under this section to obtain sec_1042 nonrecognition treatment with respect to the sale of qualified_securities it may not subsequently make an election on an amended_return or otherwise also an election once made is irrevocable b the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the employee_stock_ownership_plan or eligible_worker-owned_cooperative to which the qualified_securities were sold and if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers see q a-2 of this section if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be the qualified_replacement_property with respect to the sale of qualified_securities such statement of purchase must be notarized by the later of thirty days after the purchase or date in addition the statement of election must be accompanied by the verified written_statement of consent required under q a-2 of this section with respect to the qualified_securities sold c if the taxpayer has not purchased qualified_replacement_property at the time of the filing of the statement of election a timely election under this q a shall not be considered to have been made unless the taxpayer attaches the notarized statement of purchase described above to the taxpayer’s income_tax return filed for the taxable_year following the year for which the election under sec_1042 was made such notarized statement of purchase shall be filed with the district_director or the director of the regional service_center with whom such election was originally filed if the return is not filed with such director sec_1_1042-1t a-2 q a-3 fed reg date having not literally complied with the election requirements in the statute and the regulation petitioner argues that he substantially complied with the requirements of sec_1042 and should therefore receive the benefits of the section because the failure_to_file the elections was purely administrative in nature we disagree sec_1042 requires that an election in the form prescribed by the secretary be made by the due_date including extensions for filing the return for the year of the sale we note that in certain circumstances the commissioner may grant an extension of time to make an election if the taxpayer has not filed a request for an extension an automatic_extension of months from the due_date of the original tax_return may be granted if the taxpayer has taken corrective action within the 6-month extension period sec_301_9100-2t b temporary proced admin regs fed reg date as relevant here corrective action is defined as filing an original or an amended_return for the year the regulatory or statutory election should have been made and attaching the appropriate form or statement for making the election sec_301_9100-2t c temporary proced admin regs fed reg date petitioner timely continued according to the regulation the election is to be made in the form of statements attached to the return not only did petitioner’s return for the year_of_sale fail to include such statements it reported none of the information required to be provided in such statements indeed the return made no mention of the sale at all the commissioner must be notified in some manner of a taxpayer’s intentions to elect the benefit of sec_1042 in order to facilitate the commissioner’s duty to ensure compliance with the tax laws and minimize disputes between taxpayers and the internal_revenue_service 743_f2d_781 11th cir 83_tc_831 affd 783_f2d_1201 5th cir as we stated in 63_tc_316 we are not at liberty to infer that an election existed when the unequivocal proof required by congress does not exist petitioner did not alert respondent to the intended election under sec_1042 until respondent received the amended tax_return on date over years after the due_date of the original tax_return continued filed the original tax_return on or before date petitioner’s first amended tax_return was not received by respondent until date we conclude that petitioner did not take the appropriate corrective action in order to receive an automatic_extension of time for filing the election under sec_1042 there is no defense of substantial compliance for failure to comply with the essential requirements of the governing statute see 74_tc_458 69_tc_837 as the plain language of sec_1042 indicates the essence of the statute is to demand evidence of a binding election to accept the tax consequences imposed by the section see dunavant v commissioner supra pincite inasmuch as there was nothing on petitioner’s return to inform the irs that an election was made and nothing on the return indicating that the sale had even occurred the essence of a valid election was missing and the use of the substantial compliance doctrine is insufficient to secure the benefits of sec_1042 knight-ridder newspapers inc v united_states supra petitioner argues that we have held that a taxpayer substantially complied with the requirements for an election even though the taxpayer failed to meet the literal requirements for an election see 100_tc_32 67_tc_1071 67_tc_736 61_tc_5 42_tc_308 41_tc_214 the cases that petitioner cites are inapplicable because as discussed above the substantial compliance doctrine may not be used as a defense in the instant case even if we assume arguendo that the cases apply in each of those cases the taxpayer’s attempt to make the election was evident on the original tax_return the taxpayers had provided most of the information required and the information missing was not significant see bond v commissioner supra pincite taylor v commissioner supra pincite hewlett-packard co v commissioner supra pincite columbia iron metal co v commissioner supra pincite sperapani v commissioner supra pincite cary v commissioner supra pincite cf 109_tc_258 holding that the taxpayers were not entitled to deduct amounts in excess of those allowed by the commissioner for stock contributions because the taxpayers provided practically none of the information required by either the statute or the regulations affd without published opinion 166_f3d_332 4th cir in the instant case petitioner provided none of the information required by either the statute or the regulation regarding the transaction with the esop on his original tax_return respondent therefore had no indication from the original tax_return that the sale had even occurred it is clear to the court that petitioner relied upon mr midcap’s knowledge in filing his tax returns for while we are sympathetic to petitioner regarding mr midcap’s failure_to_file a proper election under sec_1042 on petitioner’s behalf the general_rule is that the duty_of filing an accurate tax_return cannot be avoided by placing responsibility on an agent and taxpayers bear responsibility for the failure of their agents 63_tc_149 am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir therefore petitioner must bear responsibility for the failure_to_file a timely election pursuant to sec_1042 we hold that petitioner is not able to defer recognition of a gain that resulted from a sale of stock to the esop because he failed to elect such treatment as required by sec_1042 we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
